Citation Nr: 0419130	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-32 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection due to the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from November 1945 to 
May 1965.  The veteran expired in August 1999.  The appellant 
is the veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The appellant contends that the cause of the veteran's death 
was due to his exposure to asbestos during service while 
working at naval hospitals and aboard a naval ship.  

In a claim for service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided 


or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  38 C.F.R. § 3.312(c).  

The record shows that the veteran was assigned to naval 
hospitals in Norman, Houston, Portsmouth, and the Washington, 
D.C. Dispensary from 1945 to 1965 and that he served about 
the U.SS. WANDANK from 1953 to 1954.  His military 
occupational specialties included hospital corpsman and 
physician's assistant.  He died in August 1999.  The veteran 
had no service-connected disabilities during his lifetime.  

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).  Radiographic changes indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum. M21-1, 
Part VI, 7.21(a)(1) (October 3, 1997).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1, 
Part VI, 7.21(c) (October 3, 1997).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1) 


(October 3, 1997).  Also, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship construction.  
M21-1, Part VI, par. 7.21(b)(2).  

However, this list of high-risk occupations is not exclusive.  
Noted is that the latent period to develop the disease varies 
from 10-to-45 or more years between first exposure and 
development.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  VA Manual 21-1, Part VI, para. 
7.21(c) (October 3, 1997) provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  

In response to a query regarding the veteran's exposure to 
asbestos during service, a contact representative of the Navy 
Medical Liaison Office indicated in September 2001 indicated 
that there was no way of determining the extent to which the 
veteran may have been exposed to asbestos during his Naval 
Service.  It was noted that General Specifications of Ships 
during that time period, required heated surfaces to be 
covered with an insulating material, and it was highly 
probable that asbestos products were used to achieve this 
end.  It was noted that the probability of the veteran's 
exposure to asbestos, as a Hospital Corpsman, was a minimal; 
however, it could not be positively stated whether or not the 
veteran was exposed to asbestos.   

A report from the Department of Navy, Bureau of Medicine and 
Surgery dated in September 2003 acknowledges that asbestos 
was used in building materials for its insulating and fire-
retardant properties from the 1940s through the 1970s 


throughout the Unites States and that it was commonly used in 
public and 
government buildings, including those built on U.S. Navy 
facilities. 

Based on the veteran's service personnel records showing that 
the veteran worked in naval facilities and on a naval ship, 
the September 2001 statement of the Navy Liaison Office, 
report of the September 2003 report of the Department of 
Navy, Bureau of Medicine and Surgery, and by the application 
of reasonable doubt in favor of the veteran, the Board 
concedes that the veteran was likely exposed to asbestos in 
service.  The question that must be answered is whether the 
cause of the veteran's death was caused by service.  

The record shows that the veteran expired on August 13, 1999, 
at the Arbors at Bayonet Point Nursing Home.  The death 
certificate indicates that the immediate cause of death was 
respiratory failure due to or as a consequence of pulmonary 
fibrosis.  Other significant conditions contributing to death 
but not resulting in the underlying cause was coronary artery 
disease.  

The veteran's service medical records reflect a medical 
history of chronic cough and whooping cough.  However, 
studies of the veteran's chest are negative for any 
abnormalities, and there are no clinical findings or 
diagnoses of a respiratory disorder.  Private medical records 
reflect that the veteran was first diagnosed as having 
chronic fibrosis in 1997 and that he a history of coronary 
artery disease.  In June 1999, he was diagnosed as having 
chronic interstitial lung disease.  Medical records also 
reflect that the veteran had a history of cigarette smoking.  

His post service occupations included that of a fire 
estimator wherein the veteran estimated the cost to restore 
homes and buildings, water damage, fire damage, and trees 
falling on home.  



In a statement dated in March 2000, M. H. Mehta, M.D., 
indicated that he presumed that the veteran was exposed to 
asbestos fibers during service and that the veteran's 
diagnosis of pulmonary fibrosis was more likely asbestosis.  
Dr. Mehta stated he based his opinion on his knowledge of the 
veteran's medical records, his 
examination, and his discharge papers showing service on 
ships in the Navy.  

Based on the foregoing, the Board is of the view that a VA 
opinion regarding the etiology of the veteran's pulmonary 
fibrosis is warranted.  

In February 2004, the appellant completed a VA Form 21-4142 
for treatment records, including radiology reports and 
summaries, of the Dr. Mehta for the veteran's pulmonary 
fibrosis dated from January 1996 through August 1999.  The 
Board notes that those records have not been secured and 
associated with the claims file.   

In addition, the Board notes that there are outstanding 
relevant medical records.  As noted, the veteran died at the 
Arbors at Bayonet Point Nursing Home on August 13, 1999.  
However, medical records from that facility (and possibly 
other records) have not been associated with the claims file.  

Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the appellant 
(1) of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in her possession that 
pertains to the claim.  In particular, the 
RO should ask the appellant for the names 
and addresses of all health care providers 
who have treated the veteran for pulmonary 
complaints since his discharge from 
service.  After obtaining consent from the 
appellant, the RO should obtain the medical 
records from the named physicians as well 
as from the Arbors at Bayonet Point Nursing 
Home dated in August 1999.  If these 
documents are not available, it should be 
so indicated.   

2.  The RO should obtain all medical 
records, including radiology reports, and 
summaries, of Dr. Mukesh H. Mehta 
regarding the treatment of the veteran's 
pulmonary fibrosis from January 1966 
through August 1999.  The appellant's 
authorization and consent of to release 
information to VA is of record.  (See VA 
Form 21-4142 dated in February 2004.)  If 
those records are not available, it 
should be so indicated.  

3.  The RO should provide obtain an 
opinion from an appropriate specialist 
with regard to the etiology of the cause 
of the veteran's death--pulmonary 
fibrosis or coronary artery disease.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report(s) should specifically state that 
such a review was conducted.  After 
reviewing the veteran's file, the 
specialist should provide an opinion as 
to whether is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the pulmonary 
fibrosis disease is attributable to in-
service or post-service exposure to 
asbestos.  A complete rationale should be 
provided for all opinions expressed.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



